Olcott, J.
This action was brought to recover upon an order for advertising. The plaintiff got up a book “ Department of Docks Review,” and defendant was solicited to advertise in it.
*426Defendant claimed that the order for the advertisement was obtained by false representations of the solicitor to the effect that he, the solicitor, was in the employ of the dock board; that the book was being prepared by the dock department, and that the president of that department had sent him, the said solicitor, to the defendant, to get the defendant’s advertisement; that, on learning that these representations were false, the defendant declined to furnish the material for an advertisement and canceled the order.
At the trial the issues litigated were, first, whether the plaintiff had authority to get up the publication and solicit advertisements for it; and, secondly, whether he procured the contract in question through misrepresentation, as alleged by defendant.
The contract called for the publication of an advertisement for $100, the matter for the advertisement to be furnished by defendant. The latter subsequently refused to furnish this matter, and the plaintiff thereupon issued the publication with a space which the contract called for left blank except for a statement that the space was reserved for defendant.
The plaintiff testified that it would have cost $10 to set up and print the advertisement which the defendant was to furnish.
After the judge’s charge, to which no exception was taken, the jury found a verdict for $90.
An examination of the record discloses no reversible error; and we think that the verdict of the jury was justified by the evidence.
The judgment and order appealed from should be affirmed, with costs.
MoCabthy and Schuchman, JJ., concur.
Judgment and order affirmed, with costs.